Exhibit 99.1 Joint spin-off report September 3, 2009 of the Board of Management of Deutsche Telekom AG and the Management of T-Mobile Deutschland GmbH pursuant to § 127 of the German Reorganization and Transformation Act (Umwandlungsgesetz – UmwG) put forward as Item 1 of the agenda of the extraordinary shareholders' meeting of Deutsche Telekom AG on November19,2009 Disclaimer: This document is a convenience translation of the German original. In case of discrepancy between the English and German versions, the German version shall prevail. 1 I. PRELIMINARY REMARKS AND SUBJECT OF THE REPORT II. Legal and economic reasons for the spin-off 1. Description of the Companies Involved in the SPIN-OFF 2. spin-off assets and liabilities 3. Reason and objective of the SPIN-OFF 4. Alternatives to the SPIN-off 5. ORGANIZATIONAL AND MANAGEMENT STRUCTURE AFTER THE SPIN-OFF 6. Costs of the Spin-OFF III. PERFORMANCE of the SPIN-OFF 1. Spin-off by aquisition 2. Spin-off procedure 3. Major Steps in the SPIN-OFF IV. Legal, Tax, and Economic Consequences of the Spin-off 1. Legal consequences of the spin-Off 2 Tax consequences of the spin-off 3. Economic consequences of the spin-off V. Explanatory information on the spin-off agreement 1. Section 1 (Preamble) 2. Section 2 (General provisions) 3. Section 3 (Spin-off assets and liabilities) 4. Section 4 (Modalities of transfer) 5. Section 5 (Consideration) 6. Section 6 (Consequences of spin-off for the employees and employee representatives) 7. Section 7 (Civil service employment relationships) 8. Section 8 (Miscellaneous) VI. Effects of the spin-off on the shareholders of Deutsche Telekom AG, the shares, and exchange trading 1. No effects of the spin-off on the shareholders of Deutsche Telekom AG 2. No effects of the spin-off on the shares of Deutsche Telekom AG 3. No effects of the spin-off on exchange trading of the securities 4. No effects of the spin-off on the dividend policy Disclaimer: This document is a convenience translation of the German original. In case of discrepancy between the English and German versions, the German version shall prevail. 1 I.PRELIMINARY REMARKS AND SUBJECT OF THE REPORT The German fixed network business and the German mobile communications business of the Deutsche Telekom Group are to be legally and organizationally merged. To this end, T-HOME and T-MOBILE in Germany are to be integrated into a single legal entity. The objective is to leverage additional revenue opportunities in existing customer relationships.
